Citation Nr: 1828847	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for right ankle strain.

2. Entitlement to an evaluation in excess of 20 percent for left ankle strain.

3. Entitlement to service connection for a claimed disability of the bilateral hips, to include neurological manifestations of lower back pain radiating to the hips.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability of the bilateral knees, to include neurological manifestations of lower back pain radiating to the knees.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability of the lumbar spine.



	(CONTINUED ON NEXT PAGE)

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1979.

This case comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In its decision, the RO denied requests for increased ratings for the Veteran's service-connected ankle disabilities and denied an original claim for service-connected compensation for a claimed disability of the hips.  The RO also denied the requests to reopen previously denied claims for service connection for disabilities of the lumbar spine and bilateral knees.  The Veteran timely appealed all of these rulings to the Board.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for a bilateral hip disability and whether new and material evidence has been received to reopen previously denied claims for service connection for claimed disabilities of the lumbar spine and bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal of the denial of increased ratings for his service-connected disabilities of the right and left ankles.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.

During his hearing testimony, in April 2016, the Veteran indicated his intention to withdraw his appeal of his increased rating claims only.  The Veteran was with his representative at the time he confirmed his intention to do this on the record.  Thus, with respect to the claims for increased ratings for service-connected ankle disabilities, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal of those issues and they are therefore dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for right ankle strain is dismissed.

Entitlement to an evaluation in excess of 20 percent for left ankle strain is dismissed.


REMAND

During the hearing in this case, the Veteran testified that he experienced back pain after a football injury in service, but he further testified this pain essentially went away.  According to the Veteran, he experienced essentially no symptoms between his discharge from the Marines in 1979 and the appearance of back pain in 1997.  Through his representative, he explained that he believes he is eligible for benefits for all of his claimed disabilities - his back, knees, and hips - because, according to the Veteran, he developed these conditions, directly or indirectly, as a result of his service-connected bilateral ankle disability.  In the case of the back, the representative explained that the ankle disability changed the way the Veteran walks, gradually causing him to develop his current back disability.  In the case of his claimed hip and knee disabilities, the representative suggested that the claimed disabilities consisted of radicular pain, related to the back.

When the Veteran and his spouse were asked whether VA had obtained copies of all medical records potentially relevant to these claims, the Veteran identified a Dr. B., a physician in private practice, who apparently treated him in Fort Collins, Colorado.  According to the Veteran's wife, Dr. B. was the person "who I think told me that it was because of the way he walked, that it makes his back worse."

The electronic claims file does not include any records from Dr. B.  Given the Veteran's contentions asserting secondary service connection, Dr. B.'s records are potentially relevant to all of the pending claims.  Accordingly, this appeal will be remanded with instructions to attempt to obtain copies of Dr. B.'s records.

After the AOJ makes reasonable efforts to obtain records from Dr. B., and any other potentially relevant records identified by the Veteran, the AOJ should consider whether new examinations or opinions are necessary based on the newly obtained information.  

Whether or not the AOJ successfully obtained new records from Dr. B, the AOJ should request a new opinion on the nature and etiology of the Veteran's current lumbar spine disability.  In July 2014, the Veteran's thoracolumbar spine was examined, and the examiner provided an unfavorable opinion on the question of whether any current back disability was the secondary result of the service-connected ankle disability.  Unfortunately, this opinion did not discuss the Veteran's theory that changes in his gait due to his ankle disability caused him to develop his current back disability.  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the AOJ should obtain a new medical opinion on the etiology of the Veteran's back disability, which specifically addresses the Veteran's claims about the effect of changes in his gait.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable efforts to obtain outstanding potentially relevant medical treatment records from Dr. B., a private physician identified by the Veteran, who apparently treated him in Fort Collins, Colorado.  Please ask the Veteran to clarify the full name and location of Dr. B.'s office or clinic and to provide appropriate authorization before requesting these records.  

The AOJ should document in writing all efforts to obtain the records identified in this part of the remand and any other records identified by the appellant.  Any responses to the AOJ's requests for records should be associated with the appellant's electronic claims file.

2. Send the claims file, including any new records obtained as a result of the development mentioned above; to the VA examiner who prepared the July 2014 VA back (thoracolumbar spine) examination report, for the purpose of preparing an addendum opinion on the nature and etiology of any current lumbar spine disability.  If the July 2014 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the examiner decides that a new in-person examination is needed before he or she can provide the requested opinion, a new examination should be arranged.  The claims file should be reviewed by the examiner.  Any indicated testing should be performed.

After completing the records review and, if necessary, an examination, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back disability was proximately due to, or the result of, the Veteran's service-connected bilateral ankle disability or had its initial onset during active duty service or is otherwise related to any in-service disease injury or event; and whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back disability was aggravated beyond its normal progression by the Veteran's service-connected bilateral ankle disability.  

The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity during service was due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should give a complete rationale for any opinions provided.  IN EXPLAINING HIS OR HER OPINION, THE EXAMINER SHOULD SPECIFICALLY ADDRESS THE VETERAN'S SUGGESTION THAT HIS SERVICE-CONNECTED BILATERAL ANKLE DISABILITY CAUSED CHANGES IN HIS GAIT, RESULTING IN THE DEVELOPMENT OR AGGRAVATION OF HIS CURRENT BACK DISABILITY.  If the examiner disagrees with this suggestion, he or she should thoroughly explain the medical reasons for his or her disagreement.

3. Based on the information received above, the AOJ should consider whether any further development is needed before deciding the Veteran's claims for service connection for a current disability of the bilateral hips, to include any neurological complications of a lumbar spine disability radiating into the hips, and his request to reopen a previously denied claim for service connection for a disability of the bilateral knees, to include any neurological complications of a lumbar spine disability radiating into the knees.  

4. The AOJ must ensure that the examination report and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


